       Case 1:19-cv-02973-SCJ Document 125 Filed 02/20/20 Page 1 of 4




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA


SISTERSONG WOMEN OF COLOR
REPRODUCTIVE JUSTICE
COLLECTIVE, on behalf of itself and
its members, et al.,
                                               No. 1:19-cv-02973-SCJ
                    Plaintiffs,

       v.

BRIAN KEMP, Governor of the State
of Georgia, in his official capacity, et
al.,

                    Defendants.



   DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT AND/OR
             PARTIAL SUMMARY JUDGMENT
      Pursuant to Local Rule 56.1 and Federal Rule of Civil Procedure 56,
Defendants Brian Kemp, Christopher M. Carr, Kathleen Toomey, the

Members of the Georgia Composite Medical Board, LaSharn Hughes, Julia

Slater, Joyette M. Holmes, Daniel Porter, and Meg Heap (all sued in their
official capacities) (collectively “Defendants”), for the reasons set forth in their

supporting brief, move this Court for an order granting summary judgment

and/or partial summary judgment on all claims against them. Because this
case involves complex issues of law, Defendants also request oral argument on

their motion.



                                           1
         Case 1:19-cv-02973-SCJ Document 125 Filed 02/20/20 Page 2 of 4




                                            Respectfully submitted,

Dated:       February 20, 2020              /s/ Jeffrey M. Harris

Christopher M. Carr                        Jeffrey M. Harris (pro hac vice)
  Attorney General of Georgia              Steven C. Begakis (pro hac vice)
Andrew A. Pinson (Bar #584719)             CONSOVOY MCCARTHY PLLC
  Solicitor General                        1600 Wilson Boulevard, Suite 700
Georgia Department of Law                  Arlington, VA 22209
40 Capitol Square SW                       (703) 243-9423
Atlanta, GA 30334
(404) 651-9453                             Patrick Strawbridge (pro hac vice)
                                           CONSOVOY MCCARTHY PLLC
                                           Ten Post Office Square
                                           8th Floor South, PMB #706
                                           Boston, MA 02109
                                           (617) 227-0548

                            Counsel for Defendants
       Case 1:19-cv-02973-SCJ Document 125 Filed 02/20/20 Page 3 of 4




                    CERTIFICATE OF COMPLIANCE
      I certify that this brief uses 13-point Century Schoolbook in compliance
with Local Rule 5.1(B).

                                       /s/ Jeffrey M. Harris
                                       Jeffrey M. Harris (pro hac vice)
       Case 1:19-cv-02973-SCJ Document 125 Filed 02/20/20 Page 4 of 4




                        CERTIFICATE OF SERVICE
      I hereby certify that the foregoing brief was electronically filed with the
Clerk of Court using the CM/ECF system on February 20, 2020, thereby

serving all counsel of record.

                                        /s/ Jeffrey M. Harris
                                        Jeffrey M. Harris (pro hac vice)
